Case 1:19-cv-03672-DDD-KLM Document 1 Filed 12/24/19 USDC Colorado Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-03672

  JANINE NEATE,

         Plaintiff,

  v.

  BRON TAPES, INC., a Colorado corporation,

         Defendant.


                               COMPLAINT AND JURY DEMAND


         Plaintiff, Janine Neate, by and through her attorneys, Sweeney & Bechtold, LLC, hereby

  submits her Complaint as follows:
                                         INTRODUCTION

         1.      This is an employment discrimination suit brought by a former employee of Bron

  Tapes, Inc. (“Bron”) who was discriminated against based on sex and her association with a

  person with a disability and retaliated against for her complaints of sex discrimination in

  violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.

  (“Title VII”) and the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101, et seq.

  (“ADA”). She further was prevented from exercising her rights to care for a close family

  member and retaliated against for attempted exercise of those rights in violation of the Family

  and Medical Leave Act of 1993, as amended, 29 U.S.C. § 2601, et seq. (“FMLA”).

                                                PARTIES

         2.      Plaintiff Janine Neate is a Colorado resident.
Case 1:19-cv-03672-DDD-KLM Document 1 Filed 12/24/19 USDC Colorado Page 2 of 13




            3.    Defendant Bron is a Colorado corporation.

            4.    Bron’s principal office and registered agent are located at 875 W. Ellsworth

  Avenue, Denver, Colorado 80223.

                                     JURISDICTION AND VENUE

            5.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331, in that this

  action arises under federal law, specifically Title VII, the ADA, and the FMLA.

            6.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), as the

  unlawful employment practices alleged herein were committed within this judicial district.

            7.    At all relevant times, Defendant Bron was covered by the definitions of

  “employer” set forth in 42 U.S.C. § 2000e(b) of Title VII, 42 U.S.C. § 12111(5)(A) of the ADA,

  and 29 U.S.C. § 2611(4) of the FMLA.

            8.    The procedural prerequisites for Plaintiff’s Title VII and ADA claims have been

  met: Plaintiff filed a charge of discrimination with the Equal Employment Opportunity

  Commission (“EEOC”) and the EEOC issued a Notice of Right to Sue on September 30, 2019.

                                     SPECIFIC ALLEGATIONS

            9.    Plaintiff is a woman.

            10.   Plaintiff worked at Bron as a Sales Representative from June 2009 until she was

  terminated on April 8, 2019.

            11.   Bron is a supplier of pressure sensitive tapes, sealants, and adhesives. It operates

  ten branches nationwide.

            12.   At all times during her employment, Plaintiff’s performance was satisfactory or

  better.


                                                    2
Case 1:19-cv-03672-DDD-KLM Document 1 Filed 12/24/19 USDC Colorado Page 3 of 13




          13.      During the last few years of Plaintiff’s employment, due to her significant tenure,

  experience, and established book of business, she was considered a veteran Sales Representative.

          14.      In the months before her termination, Plaintiff’s performance was outstanding.

          15.      In January and February 2019, Plaintiff had the two strongest sales months of her

  entire career.

          16.      During Plaintiff’s employment, Bron used HubSpot and the Wufoo Daily Call

  Log System in order to track sales data.

          17.      HubSpot is a Customer Relationships Management (“CRM”) system that tracks

  Sales Representatives’ customer interactions and sales, including their notes and e-mail

  correspondence, phone calls, and in-person visits with clients.

          18.      Wufoo is a CRM system that exclusively tracks cold calls, which is the method

  that less experienced Sales Representatives use for sales.

          19.      Bron began using Wufoo in January 2019.

          20.      It was widely known among Bron’s Sales Representatives and sales management

  that use of Wufoo negatively impacted Sales Representatives’ sales performance because of the

  additional administrative burden that it entailed.

          21.      Although Bron represented that Wufoo was to be used by everyone at its

  Colorado branch, in practice the company only selectively enforced its use with those employees

  who it sought to push out of the company.

          22.      As a result, neither Plaintiff nor other veteran Sales Representatives used Wufoo.

          23.      In recognition of Wufoo’s ineffectiveness, Bron’s Colorado branch ceased using

  the system approximately two months after Plaintiff’s termination.


                                                       3
Case 1:19-cv-03672-DDD-KLM Document 1 Filed 12/24/19 USDC Colorado Page 4 of 13




         24.     As of her termination in April 2019, Plaintiff was the only female Sales

  Representative out of the 40 to 45 total representatives at the company.

         25.     For years prior, Plaintiff’s supervisor, Kevin Kelly had been trying to force

  Plaintiff out of the company.

         26.     For example, in 2011, Mr. Kelly terminated Plaintiff while she was at home

  recovering from back surgery.

         27.     Bron’s then-President, Chuck Berry, reversed Mr. Kelly’s decision, rehired

  Plaintiff, and placed her under Mr. Berry’s direct supervision.

         28.     Shortly after Mr. Berry passed away in 2018, Plaintiff resumed reporting to Mr.

  Kelly, who told her that Mr. Kelly had never liked her because she was “different.”

         29.     Because the only difference between Plaintiff and the other Sales Representatives

  was her sex, Plaintiff reasonably inferred this to mean that Mr. Kelly did not like her because she

  was a woman.

         30.     Plaintiff was also subjected to unwelcome sexual advances from males in the

  company during her employment.

         31.     For example, in May 2016, during the company’s annual sales meeting at the

  Stanley Hotel, Mr. Deaver tried to kiss Plaintiff as he was leaving her hotel room.

         32.     Plaintiff denied Mr. Deaver’s advances by turning her head away and pushing

  him away from her.

         33.     In November or December 2016, Mr. Deaver sent Plaintiff a sexually explicit text

  message, which he later directed her to delete from her phone.




                                                   4
Case 1:19-cv-03672-DDD-KLM Document 1 Filed 12/24/19 USDC Colorado Page 5 of 13




         34.     On January 19, 2017, Mr. Deaver came onto Plaintiff again, trying to kiss her

  while he pushed her up against her car.

         35.     Plaintiff once again tried to avoid Mr. Deaver’s kiss.

         36.     After this incident, Mr. Deaver said that he had difficulty working alone with

  Plaintiff and that he did not “trust” himself because of his attraction to her.

         37.     After Plaintiff refused Mr. Deaver’s sexual advances, he joined in Mr. Kelly’s

  efforts to push Plaintiff out of the company.

         38.     Among other things:

         a.      In 2018, Mr. Deaver refused to adjust a commission split on one of their joint

  accounts for a major client for a reason that lacked basis;

         b.      In or around September 2018, Mr. Deaver failed to notify Plaintiff that he had

  received an order from a client that Plaintiff and another Sales Representative had been

  developing for several weeks; and

         c.      During a sales review meeting with Plaintiff and Mr. Kelly around October or

  November 2018, Mr. Deaver falsely accused Plaintiff of improperly managing one of her

  accounts.

         39.     On or around February 11, 2019, Mr. Kelly and Bron’s Human Resources

  Manager, Janna Doyscher, issued an Employee Corrective Action to Plaintiff for complete daily

  call logs in Wufoo.

         40.     On February 19, 2019, Plaintiff sent a memo to Mr. Kelly and Ms. Doyscher in

  which Plaintiff responded to the Corrective Action and expressed her concern that she was being




                                                    5
Case 1:19-cv-03672-DDD-KLM Document 1 Filed 12/24/19 USDC Colorado Page 6 of 13




  set up to fail by being required to use Wufoo, and that Mr. Kelly planned to terminate her

  because of her sex.

         41.     No one followed up with Plaintiff in response to her February 19 memo.

         42.     Instead, two days later, on February 21, 2019, Mr. Kelly and Ms. Doyscher gave

  Plaintiff another Corrective Action for failing to enter information into Wufoo.

         43.     After receiving the Employee Corrective Actions, Plaintiff asked Mr. Kelly and

  Ms. Doyscher several times for alternative methods that she could use to provide Bron with the

  data it requested that would not interfere with her sales.

         44.     After Bron refused to work with Plaintiff on the issue, she endeavored to finish

  her Wufoo call logs starting on or around February 27, 2019.

         45.     On March 8, 2019, Plaintiff’s adult son was in a serious car accident.

         46.     As a result of the accident, Plaintiff’s son suffered neck and shoulder fractures

  and a severe concussion.

         47.     Due to his brain injuries, Plaintiff’s son required 24-hour care during his recovery.

         48.     Plaintiff was scheduled to take vacation the week of March 18 through 22, 2019

  but moved her vacation to the week of March 11 in order to care for her son.

         49.     On or around March 18, 2019, Plaintiff met with Mr. Kelly to review her sales

  numbers for February.

         50.     During that meeting, Mr. Kelly admitted that Plaintiff’s sales numbers were “very

  strong,” and he did not indicate that Plaintiff’s prior lack of use of Wufoo was problematic.

         51.     Plaintiff also informed Mr. Kelly of her son’s accident and the fact that she would

  need to take time off to care for him.


                                                    6
Case 1:19-cv-03672-DDD-KLM Document 1 Filed 12/24/19 USDC Colorado Page 7 of 13




          52.     Around that time, Mr. Deaver conceded that Plaintiff’s recent sales numbers and

  growth in profit margins and targets reflected how “focused and engaged” she must be with her

  business.

          53.     On or around April 2, Plaintiff discussed her need to apply for intermittent FMLA

  leave with Ms. Doyscher.

          54.     On or around April 8, Plaintiff submitted completed FMLA forms to Ms.

  Doyscher in which Plaintiff requested 90 days of intermittent leave, beginning retroactively on

  March 11, to take her son to doctors’ appointments, administer medication, and ensure his safety

  given that he presented a significant fall risk.

          55.     That same day, Mr. Kelly terminated Plaintiff with Mr. Deaver and Ms. Doyscher

  present allegedly because of Plaintiff’s failure to enter information into Wufoo and because she

  was not “engaged” at work.

          56.     Plaintiff filed Charge of Discrimination number 541-2019-02905 on September

  27, 2019 with the EEOC in which she alleged that she was discriminated and retaliated against

  based on her sex and association with a person with a disability.

                                     STATEMENT OF CLAIMS

                                   FIRST CLAIM FOR RELIEF
                             (Sex Discrimination in violation of Title VII)

          57.     The foregoing allegations are realleged and incorporated herein by reference.

          58.     Bron subjected Plaintiff to less favorable terms and conditions of her employment

  based on sex as described in this Complaint, including but not limited to: telling Plaintiff that she

  was not liked because she was “different” from the other Sales Representatives, all of whom

  were male; making unwelcome sexual advances towards Plaintiff; setting Plaintiff up to fail by

                                                     7
Case 1:19-cv-03672-DDD-KLM Document 1 Filed 12/24/19 USDC Colorado Page 8 of 13




  requiring her to use Wufoo and refusing to discuss alternatives to Plaintiff’s use of this CRM

  system; disciplining Plaintiff; ignoring Plaintiff’s complaint of sex discrimination; and

  terminating Plaintiff.

         59.     The discriminatory actions of Bron towards Plaintiff were done knowingly and

  intentionally, or with a reckless disregard of her rights.

         60.     Bron’s conduct constituted unlawful discrimination against Plaintiff on the basis

  of her sex in violation of 42 U.S.C. § 2000e-2(a) of Title VII.

         61.     As a direct and proximate result of Bron’s actions, Plaintiff has suffered damages

  including lost wages and benefits, diminished reputation and other pecuniary losses, and

  emotional pain and suffering, mental anguish, inconvenience, loss of enjoyment of life, and other

  non-pecuniary losses.

                                   SECOND CLAIM FOR RELIEF
                                  (Retaliation in violation of Title VII)

         62.     The foregoing allegations are realleged and incorporated herein by reference.

         63.     Plaintiff participated in statutorily protected activity by opposing practices

  targeted at her that were unlawful under Title VII, including discrimination based on sex.

         64.     As a result of Plaintiff’s protected opposition to discrimination, Bron retaliated

  against her by subjecting her to the different terms and conditions of employment as described in

  this Complaint, including, but not limited to: ignoring Plaintiff’s complaint of discrimination;

  disciplining Plaintiff; and terminating Plaintiff.

         65.     Bron’s conduct violated 42 U.S.C. § 2000e-3(a) of Title VII.

         66.     As a direct and proximate result of Bron’s actions, Plaintiff has suffered damages,

  including lost wages and benefits, diminished reputation and other pecuniary losses, and

                                                       8
Case 1:19-cv-03672-DDD-KLM Document 1 Filed 12/24/19 USDC Colorado Page 9 of 13




  emotional pain and suffering, mental anguish, inconvenience, loss of enjoyment of life, and other

  non-pecuniary losses.

                                   THIRD CLAIM FOR RELIEF
                      (Interference with FMLA Rights in violation of the FMLA)

            67.   The foregoing allegations are realleged and incorporated herein by reference.

            68.   Plaintiff was entitled to take intermittent FMLA leave from March 2019 through

  June 2019.

            69.   Defendant terminated Plaintiff less than a week after she notified Bron of her

  intent to take intermittent FMLA leave.

            70.   Defendant’s termination of Plaintiff was related to her exercise of her FMLA

  rights.

            71.   Defendant’s termination of Plaintiff wrongfully interfered with her right to take

  additional intermittent FMLA leave in April, May, and June 2019 to care for her child with a

  serious health condition.

            72.   Defendant’s interference with Plaintiff’s rights under the FMLA is a violation of

  29 U.S.C. § 2615(a)(1) and (b)(1).

            73.   As a result of Defendant’s violation of the FMLA, Plaintiff has suffered damages,

  including lost pay and future wages, employment benefits, and other compensation.

            74.   In addition to her actual damages, Plaintiff is entitled to recover liquidated

  damages in an amount equal to her actual damages, reasonable attorney fees, interest, and costs,

  pursuant to 29 U.S.C. §§ 2617(a)(1)(A) and 2617(a)(3).




                                                    9
Case 1:19-cv-03672-DDD-KLM Document 1 Filed 12/24/19 USDC Colorado Page 10 of 13




                                  FOURTH CLAIM FOR RELIEF
                 (Retaliation for Exercise of FMLA Rights in violation of the FMLA)

          75.     The foregoing allegations are realleged and incorporated herein by reference.

          76.     Plaintiff availed herself of a right protected under the FMLA by requesting and

   taking authorized intermittent FMLA leave in March 2019 and April 2019 and notifying

   Defendant of her intent to take additional intermittent leave through June 2019.

          77.     As a result of Plaintiff exercising her rights under the FMLA, Defendant

   terminated Plaintiff.

          78.     Defendant violated 29 U.S.C. § 2615(a)(2) when it terminated Plaintiff.

          79.     As a result of Defendant’s violation of the FMLA, Plaintiff has suffered damages,

   including lost wages and benefits and other compensation.

          80.     In addition to her actual damages, Plaintiff is entitled to recover liquidated

   damages in an amount equal to her actual damages, reasonable attorney fees, interest, and costs,

   pursuant to 29 U.S.C. §§ 2617(a)(1)(A) and 2617(a)(3).

                                    FIFTH CLAIM FOR RELIEF
                    (Disability Association Discrimination in violation of the ADA)

          81.     The foregoing allegations are realleged and incorporated herein by reference.

          82.     Plaintiff was qualified for her position as a Sales Representative at all times

   throughout her employment.

          83.     Plaintiff’s son has a physical impairment that substantially limits one or more

   major life activities, including but not limited to: performing manual tasks, walking, caring for

   himself, and the operation of major bodily functions, i.e., his neurological system and brain.




                                                    10
Case 1:19-cv-03672-DDD-KLM Document 1 Filed 12/24/19 USDC Colorado Page 11 of 13




           84.      Plaintiff’s son is an individual with whom Plaintiff is known to have a

   relationship or association.

           85.      Bron knew that Plaintiff’s son had a disability at the time it terminated her and its

   actions amount to a denial of equal jobs or benefits to Plaintiff in violation of 42 U.S.C.

   § 12112(a) and (b)(4).

           86.      Bron’s actions were done knowingly and intentionally or with reckless disregard

   of her rights.

           87.      As a direct and proximate result of Bron’s actions, Plaintiff has suffered damages

   including lost wages and benefits, diminished reputation and other pecuniary losses, and

   emotional pain and suffering, mental anguish, inconvenience, loss of enjoyment of life, and other

   non-pecuniary losses.

                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Janine Neate respectfully requests that this Court enter

   judgment in her favor and against Defendant Bron Tapes, Inc. and order the following relief as

   allowed by law:

           A.       Compensatory damages, including but not limited to those for emotional distress,

   inconvenience, mental anguish, and loss of enjoyment of life;

           B.       Back pay and benefits;

           C.       Reinstatement or front pay and benefits;

           D.       Injunctive and/or declaratory relief;

           E.       Punitive damages;

           F.       Liquidated damages;


                                                     11
Case 1:19-cv-03672-DDD-KLM Document 1 Filed 12/24/19 USDC Colorado Page 12 of 13




          G.      Attorney fees and costs of the action, including expert witness fees, as

   appropriate;

          H.      Pre-judgment and post-judgment interest at the highest lawful rate; and

          I.      Such further relief as justice allows.

           PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.


   Respectfully submitted December 24, 2019.


                                         By:     SWEENEY & BECHTOLD, LLC

                                                 s/Charlotte N. Sweeney
                                                 Charlotte N. Sweeney
                                                 650 S. Cherry St., Ste. 700
                                                 Denver, CO 80246
                                                 Telephone: (303) 865-3733
                                                 Fax: (303) 865-3738
                                                 E-mail: cnsweeney@sweeneybechtold.com

                                                 s/Jennifer M. Kinkade
                                                 Jennifer M. Kinkade
                                                 650 S. Cherry St., Ste. 700
                                                 Denver, CO 80246
                                                 Telephone: (303) 865-3733
                                                 Fax: (303) 865-3738
                                                 E-mail: jmkinkade@sweeneybechtold.com

                                                 ATTORNEYS FOR PLAINTIFF
   Plaintiff’s Address:
   6209 Coronado Place
   Parker, Colorado 80134




                                                    12
Case 1:19-cv-03672-DDD-KLM Document 1 Filed 12/24/19 USDC Colorado Page 13 of 13




                          CERTIFICATION OF GOOD STANDING
        I hereby certify that I am a member in good standing of the bar of this Court.


                                      By:     SWEENEY & BECHTOLD, LLC

                                              s/Charlotte N. Sweeney
                                              Charlotte N. Sweeney
                                              650 S. Cherry St., Ste. 700
                                              Denver, CO 80246
                                              Telephone: (303) 865-3733
                                              Fax: (303) 865-3738
                                              E-mail: cnsweeney@sweeneybechtold.com

                                              s/Jennifer M. Kinkade
                                              Jennifer M. Kinkade
                                              650 S. Cherry St., Ste. 700
                                              Denver, CO 80246
                                              Telephone: (303) 865-3733
                                              Fax: (303) 865-3738
                                              E-mail: jmkinkade@sweeneybechtold.com




                                                13
